             CaseApplication
AO 106 (Rev. 04/10) 3:19-mj-02482-AGS
                             for a Search Warrant        Document 1 Filed 06/14/19 PageID.1 Page 1 of 16


                                     UNITED STATES DISTRICT                                  Cou T
                                                                    for the
                                                   Southern District of California
                                                                                                                    JUN 14 2019
             In the Matter of the Search of                            )                                    CU_t,~, US :)ISTH1CT COURT
         (Briefly describe the property to be searched                 )                                SC)Ul HC::Rt, DISTR,CT OF CAL!FOC--1r·J!6.
          or identify the person by name and address)                              Case No.
                                                                       )
 A dark blue Samsung Galaxy S6 edge cellular phone                     )
               IMEI: 357730061893351                                   )
                                                                       )

                                           APPLICATION FOR A SEARCH WARRANT
                                                                                                     19MJ2482
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1, incorporated herein by reference.
located in the            Southern
                   --------
                                                  District of              California
                                                                ------------
                                                                                                 , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B-1, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
       21 :952, 960 (1) & 21 :952, 960             Importation of Cocaine (Felony) and Importation of Heroin (Felony)
       (2)


          The application is based on these facts:
        See attached Affidavit of Special Agent Christian Wayne

           ~ Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30
            under 18 U.S.C. § 3103a, the basis of which is set forth   h attach




:::m     mt/t•;;;;;;;;                            presence.
                                                                                                                         -
                                       lli my




City and state: San Diego, CA                                                           Honorable Judge Andrew G. Schopler
                                                                                                Printed name and title
     Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.2 Page 2 of 16



                                ATTACHMENT A-1

                         PROPERTY TO BE SEARCHED

A dark blue Samsung Galaxy S6 edge cellular phone IMEI: 357730061893351; currently in
the possession of the Customs and Border Protection, CBP, 9495 Customs House Plaza, San
Diego, CA 92154 (Evidence Vault).
      Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.3 Page 3 of 16




                                  ATTACHMENT B-1

                                 ITEMS TO BE SEIZED

       Authorization to search the Subject Telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the Subject Telephone. The seizure and search of the
Subject Telephone will be conducted in accordance with the affidavit submitted in support
of the warrant.

      The evidence to be seized from the Subject Telephone will be electronic records,
communications, and data such as emails, text messages, messages from text messaging
applications like WhatsApp, messages and posts from social networking sites like
Facebook, photographs, audio files, videos, and location data, for the period of January 1,
2019, up to and including March 15, 2019:

      a.    tending to identify attempts to import controlled substances from Mexico into
            the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-such
            as email addresses, IP addresses, and phone numbers-used to facilitate the
            smuggling of controlled substances from Mexico into the United States;

      c.    tending to identify payment, payment methods, or other monetary transactions
            relating to importing controlled substances from Mexico to the United States;

      d.    tending to identify co-conspirators, criminal associates, or others involved in
            smuggling controlled substances from Mexico into the United States;

      e.    relating to the purchase of vehicles to import controlled substances from
            Mexico into the United States;

      f.    tending to identify travel to or presence at locations involved in the smuggling
            of controlled substances from Mexico into the United States, such as stash
            houses, load houses, or delivery points;

      g.    tending to identify the user of, or persons with control over or access to, the
            subject telephone; and/or

      h.    tending to place in context, identify the creator or recipient of, or establish the
      Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.4 Page 4 of 16




             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of Title 21, United States Code, Section 952 and 960.

The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and
permanent files on the cellular phone(s) may be searched for the evidence above.
        Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.5 Page 5 of 16




 1                                          AFFIDAVIT
 2         I, Special Agent Christian Whyte, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4         1.     This affidavit supports an application for a warrant to search the following:
 5                      A dark blue Samsung Galaxy S6 edge cellular phone
                  a.
 6                      IMEI: 357730061893351, described in Attachment A-1 (incorporated
                        herein by reference);
 7
                 b.     A black Samsung Mobile cellular phone
 8                      Model: G9600
                        IMEI: 354252/09/079378/6, described in Attachment A-2 (incorporated
 9
                        herein by reference);
10                C.    A black TracFone cellular phone
                        Model: A574BL
11
                        IMEI: 015295002271830 described in Attachment A-3 (incorporated
12                      herein by reference), (collectively "Target Devices"),
13 which were seized from Elizabeth Nirvana ORTIZ ("ORTIZ") on March 14, 2019 pursuant
14 to her arrest for importation of federally controlled substances, in violation of Title 21,
15 United States Code, Sections 952 and 960, at the San Ysidro Port of Entry in San Diego,
16 California.
17         2.    The Target Devices are currently stored as evidence in the Customs and
18 Border Protection (CBP) evidence vault located at 9495 Customs House Plaza, San Diego,
19 CA 92154.
20         3.     I seek authority to search the Target Devices and to seize evidence of crimes,
21   specifically, violations of Title 21, United States Code, Sections 952 and 960, as described
22 in Attachment B (incorporated herein by reference), for the time period January 1, 2019, up
23 to and including March 15, 2019.
24         4.     Based on the information below, there is probable cause to believe that a search
25 of the Target Devices will produce evidence of the aforementioned crimes, as described in
26 Attachment B.
27         5.     The information contained in this affidavit is based upon my experience and
28 training, and consultation with other federal, state, and local law enforcement agents. The

                                                1
       Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.6 Page 6 of 16




 1 evidence and information contained herein was developed from interviews and my review
 2 of documents and evidence related to this case. Because this affidavit is made for the limited
 3 purpose of obtaining a search warrant for the Target Devices, it does not contain all of the
 4 information known by me or other federal agents regarding this investigation, but only
 5 contains those facts believed to be necessary to establish probable cause. Dates, times and
 6 amounts are approximate.
 7                                 EXPERIENCE AND TRAINING
 8        6.     I am a law enforcement officer of the United States within the meaning of Title
 9 18, United States Code, Section 2510(7), who is empowered by law to conduct
1O investigations of, and to make arrests for, offenses enumerated in Title 18, United States
11 Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
12 41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule 41(a) to
13 make applications for search and seizure warrants and to serve arrest warrants. I am
14 authorized to investigate violations of laws of the United States and to execute warrants
15 issued under the authority of the United States.
16        7.     I am a Special Agent with HSI, which is a component agency of the DHS. I
17 have been employed as an HSI Special Agent since October 2009. I am currently assigned
18 to the HSI DSAC San Ysidro field office in San Diego, California. My job duties are to
19 investigate the smuggling of controlled substances into the U.S.         I have been cross-
20 designated by the U.S. Drug Enforcement Administration (DEA) to conduct narcotics
21 investigations and enforce provisions of the Federal Controlled Substances Act, pursuant to
22 Title 21 of the United States Code. Prior to employment with HSI, I was employed as a
23 Postal Inspector with the U.S. Postal Inspection Service ("USPIS"), from April 2007 until
24 October 2009; as a Special Agent with the U.S. Secret Service ("USSS"), from May 2000
25 until April 2007; and as a Police Officer employed by the Atlanta Police Department
26 ("APD"), from December 1996 until May 2000. Prior to my career in law enforcement, I
27 received a Bachelor of Arts degree from Emory University in Atlanta, Georgia. As a federal
28 agent, I am authorized to investigate violations of United States laws and I am a law

                                               2
       Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.7 Page 7 of 16




 1 enforcement officer with the authority to execute warrants issued under the authority of the
 2 United States. In preparation for this affidavit, I have discussed the facts of this case with
 3 other law enforcement agents/officers within HSI and other agencies.
 4         8.     Based on my experience and training, I am familiar with the methods utilized
 5 m narcotics-trafficking operations and the trafficking patterns employed by narcotics
 6 organizations. I have also spoken with agents, as well as other law enforcement officers,
 7 about their experiences and the results of their investigations and interviews. I have become
 8 knowledgeable of the methods and modes of narcotics operations and the language and
 9 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
10 operation typically used'by narcotics traffickers.
11         9.     Through the course of my training, investigations, and conversations with
12 other law enforcement personnel, I am aware that it is a common practice for narcotics
13 smugglers to work in concert with other individuals and to do so by utilizing cellular
14 telephones to maintain communications with co-conspirators in order to further their
15 criminal activities. This is particularly true in cases involving distributional quantities of
16 hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
17 smuggling narcotics across the border from Mexico into the United States are in telephonic
18 contact with co-conspirators immediately prior to and following the crossing of the load
19 vehicle, at which time they receive instructions on how to cross and where and when to
20 deliver the controlled substances. Narcotics smugglers and their organizations use cellular
21 telephones, in part, because these individuals believe law enforcement is unable to track the
22 originating and destination phone numbers of calls placed to and from cellular telephones.
23         10.    Based upon my training and experience as a Special Agent, and consultations
24 with law enforcement officers experienced in narcotics smuggling investigations, and all
25 the facts and opinions set forth in this affidavit, I submit the following:
26         a.     Drug smugglers will use cellular/mobile telephones because they are mobile and
27                they have instant access to telephone calls, text, web, and voice messages.
28         b.    Drug smugglers will use cellular/mobile telephones because they are able to

                                                 3
       Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.8 Page 8 of 16



                  actively monitor the progress of their illegal cargo while the conveyance is in
 1
                  transit.
 2
           C.     Drug smugglers and their accomplices will use cellular/mobile telephones
 3
                  because they can easily arrange and/or determine what time their illegal cargo
 4                will arrive at predetermined locations.
 5
           d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
 6                synchronize an exact drop off and/or pick up time of their illegal cargo.
 7
           e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
 8                accomplices of law enforcement activity to include the presence and posture of
                  marked and unmarked units, as well as the operational status of checkpoints and
 9
                  border crossings.
10
11         f.    Drug smugglers and their co-conspirators often use cellular/mobile telephones to
                 communicate with load drivers who transport their narcotics and/or drug
12               proceeds.
13
           g.     The use of cellular/mobile telephones by drug smugglers tends to generate
14                evidence that is stored on the cellular/mobile telephones, including, but not
15                limited to emails, text messages, photographs, audio files, call logs, address book
                  entries, IP addresses, social network data, and location data.
16
           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
17
     modules, are smart cards that store data for cellular/mobile telephone subscribers. Such
18
     data includes user identity, location and phone number, network authorization data, personal
19
     security keys, contact lists and stored text messages. Much of the evidence generated by a
20
     smuggler's use of a cellular/mobile telephone would likely be stored on any SIM Card that
21
     has been utilized in connection with that telephone.
22
           12.    Based upon my training and experience as a Special Agent, and consultations
23
     with law enforcement officers experienced in narcotics smuggling investigations, and all
24
     the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
25
     telephones often contain electronic records, phone logs and contacts, voice and text
26
     communications, and data such as emails, text messages, chats and chat logs from various
27
     third-party applications, photographs, audio files, videos, and location data.             This
28
     information can be stored within disks, memory cards, deleted data, remnant data, slack
                                                 4
        Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.9 Page 9 of 16




 1 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 2 Specifically, I know based upon my training, education, and experience that searches of
 3 cellular/mobile telephones associated with narcotics smuggling investigations yield
 4 evidence:
 5
            a.    tending to identify attempts to import federally controlled substances from
 6                Mexico into the United States;
 7
            b.    tending to identify accounts, facilities, storage devices, and/or services-such
 8                as email addresses, IP addresses, and phone numbers-used to facilitate the
                  importation federally controlled substances from Mexico into the United
 9
                  States;
10
            c.    tending to identify co-conspirators, criminal associates, or others involved in
11
                  the importation federally controlled substances from Mexico into the United
12                States;
13
            d.    tending to identify travel to or presence at locations involved in the importation
14                of federally controlled substances from Mexico into the United States, such as
15                stash houses, load houses, or delivery points;

16          e.    tending to identify the user of, or persons with control over or access to,
17                the cellular/mobile telephone; and/or

18          f.    tending to place in context, identify the creator or recipient of, or
19                establish the time of creation or receipt of communications, records, or
                  data involved in the activities described above.
20
                          FACTS SUPPORTING PROBABLE CAUSE
21
           13.    On March 14, 2019, at approximately 4:15 PM, Elizabeth Nirvana ORTIZ, a
22
     United States Citizen, petitioned for entry into the United States at the San Ysidro, CA Port
23
     of Entry as the driver and sole occupant of a white Lexus ES350 bearing California license
24
     plate 7VM296. Upon inspection of the vehicle, United States Customs and Border
25
     Protection (CBP) Officers discovered 11 packages, seven of which contained 7.42
26
     kilograms of a substance that subsequently field-tested positive for cocaine, and four of
27
     which contained 4. 74 kilograms of a substance which field-tested positive for heroin, hidden
28
     in a non-factory compartment located within the floor of the trunk of the vehicle. Post-
                                                 s
         Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.10 Page 10 of 16




 1 Miranda, ORTIZ said she traveled to Tijuana to visit her dentist, but then provided
 2 conflicting statements about how she traveled from her residence in San Marcos, California,
 3 to Tijuana, Mexico, and stated she was "confused."
 4             14.    On March 15, 2019, the Honorable Karen S. Crawford, United States
 5 Magistrate Judge, signed a complaint charging ORTIZ with two counts of importation of a
 6 controlled substance, in violation of21 U.S.C. §§ 952 and 960. ORTIZ waived indictment,
 7 and was arraigned on an information charging her with two counts of importation of a
 8 controlled substance on April 11, 2019.
 9             15.    The Target Devices were discovered and seized by CBP incident to ORTIZ's
1O arrest. 1 CBP assumed custody of the Target Devices on March 14, 2019.
11             16.    Based upon my experience investigating narcotics traffickers and the particular
12 investigation in this case, I believe that ORTIZ likely used the Target Devices to coordinate
13 the importation of federally controlled substances into the United States. In addition, I
14 believe that recent calls made and received, telephone numbers, contact names, electronic
15 mail (e-mail) addresses, appointment dates, text messages, pictures and other digital
16 information may be stored in the memory of the Target Devices which may identify other
17 persons involved in narcotics trafficking activities. Accordingly, based upon my experience
18 and training, consultation with other law enforcement officers experienced in narcotics
19 trafficking investigations, and all the facts and opinions set forth in this affidavit, I believe
20 that information relevant to the narcotics smuggling activities of ORTIZ, such as telephone
21 numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
22 appointment dates, messages, pictures, and other digital information are stored in the
23 memory of the Target Devices.
24             17.    Finally, I also know that narcotics trafficking activities entail intricate planning
25 to successfully evade detection by law enforcement. In my professional training, education
26 and experience, I have learned that this requires planning and coordination in the days,
27
     1
         In an abundance of caution, the Government asks the Court not to consider information agents may
28 or may not have seen during the examination of Defendant or any other individuals' phones in
     determining whether there is probable cause for the requested warrant.
                                                        6
      Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.11 Page 11 of 16




 1 weeks, and often months prior to the event. Given this, I request permission to search the
 2 Target Devices for items listed in Attachment B beginning on January 1, 2019, up to and
 3 including March 15, 2019.
 4                                       METHODOLOGY
 5         18.    It is not possible to determine, merely by knowing the cellular/mobile
 6 telephone's make, model and serial number, the nature and types of services to which the
 7 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
 8 today can be simple cellular telephones and text message devices, can include cameras, can
 9 serve ~s personal digital assistants and have functions such as calendars and full address
10 books and can be mini-computers allowing for electronic mail services, web services and
11 rudimentary word processing. An increasing number of cellular/mobile service providers
12 now allow for their subscribers to access their device over the internet and remotely destroy
13 all of the data contained on the device. For that reason, the device may only be powered in
14 a secure environment or, if possible, started in "flight mode" which disables access to the
15 network. Unlike typical computers, many cellular/mobile telephones do not have hard
16 drives or hard drive equivalents and store information in volatile memory within the device
17 or in memory cards inserted into the device. Current technology provides some solutions
18 for acquiring some of the data stored in some cellular/mobile telephone models using
19 forensic hardware and software. Even if some of the stored information on the device may
20 be acquired forensically, not all of the data subject to seizure may be so acquired. For
21 devices that are not subject to forensic data acquisition or that have potentially relevant data
22 stored that is not subject to such acquisition, the examiner must inspect the device manually
23 and record the process and the results using digital photography. This process is time and
24 labor intensive and may take weeks or longer.
25         19.    Following the issuance of this warrant, I will collect the Target Devices and
26 subject it to analysis. All forensic analysis of the data contained within the Target Devices
27 and memory card(s) will employ search protocols directed exclusively to the identification
28 and extraction of data within the scope of this warrant.

                                                 7
      Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.12 Page 12 of 16




 1         20.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within ninety (90) days,
 5 absent further application to this court.
 6
                                          CONCLUSION
 7
           21.   Based on all of the facts and circumstances described above, there is probable
 8
     cause to conclude that ORTIZ used the Target Devices to facilitate violations of Title 21,
 9
     United States Code, Section(s) 952 and 960.
10
           22.   Because the Target Devices were promptly seized during the investigation of
11
     ORTIZ's smuggling activities and have been securely stored, there is probable cause to
12
     believe that evidence of illegal activities committed by ORTIZ continues to exist on the
13
     Target Devices. As stated above, I believe that the date range for this search is from
14
     January 1, 2019, up to and including March 15, 2019.
15
           23.   WHEREFORE, I request that the court issue a warrant authorizing law
16
     enforcement agents and/or other federal and state law enforcement officers to search the
17
     items described in Attachment A, and the seizure of items listed in Attachment B, using the
18
     methodology described above.
19
20         I swear the foregoing is true and c
21
22
23
24                                               ,fl~
     Subscribed and sworn to before me this    _LI_:_ day of June, 2019.
25
26
27
28

                                                 8
Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.13 Page 13 of 16
    Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.14 Page 14 of 16




                                ATTACHMENT A-1

                         PROPERTY TO BE SEARCHED

      A dark blue Samsung Galaxy S6 edge cellular phone IMEI #357730061893351;
currently in the possession of the Customs and Border Protection, CBP, 9495 Customs
House Plaza, San Diego, CA 92154 (Evidence Vault).
     Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.15 Page 15 of 16




                                   ATTACHMENT B-1

                                  ITEMS TO BE SEIZED

       Authorization to search the Subject Telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the Subject Telephone. The seizure and search of the
Subject Telephone will be conducted in accordance with the affidavit submitted in support
of the warrant.

      The evidence to be seized from the Subject Telephone will be electronic records,
communications, and data such as emails, text messages, messages from text messaging
applications like WhatsApp, messages and posts from social networking sites like
Facebook, photographs, audio files, videos, and location data, for the period of January 1,
2019, up to and including March 15, 2019:

      a.    tending to identify attempts to import controlled substances from Mexico into
            the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-such
            as email addresses, IP addresses, and phone numbers-used to facilitate the
            smuggling of controlled substances from Mexico into the United States;

      c.    tending to identify payment, payment methods, or other monetary transactions
            relating to importing controlled substances from Mexico to the United States;

      d.    tending to identify co-conspirators, criminal associates, or others involved in
            smuggling controlled substances from Mexico into the United States;

      e.     relating to the purchase of vehicles to import controlled substances from
             Mexico into the United States;

      f.     tending to identify travel to or presence at locations involved in the smuggling
             of controlled substances from Mexico into the United States, such as stash
             houses, load houses, or delivery points;

      g.     tending to identify the user of, or persons with control over or access to, the
             subject telephone; and/or

      h.     tending to place in context, identify the creator or recipient of, or establish the
    Case 3:19-mj-02482-AGS Document 1 Filed 06/14/19 PageID.16 Page 16 of 16




             time of creation or receipt of communications, records, or data involved in the
             activities described above;

which are evidence of violations of Title 21, United States Code, Section 952 and 960.

The seizure and search of the cellular phone(s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and
permanent files on the cellular phone(s) may be searched for the evidence above.
